DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 2 November 2021.
Claim(s) 1-21 is/are pending and present for examination.  Claim(s) 1, 9, and 17 is/are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 9, 10, 17, and 18 have been amended.
No claim has been newly added.
No claim has been cancelled.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13-19, and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lervik et al, USPGPUB No. 2019/0068747, filed on 31 August 2017, view of Rathod, USPGPUB No. 2017/0060873, filed on 2 December 2015, and published on 2 March 2017, and in further view of Sloane et al, USPGPUB No. 2019/0334912, filed on 30 April 2018, and published on 31 October 2019.
As per independent claims 1, 9, and 17, Lervik, in combination Rathod and Sloane, discloses:
A computing system comprising:
a network interface {See Lervik, [0067], wherein this reads over “By way of example, and not limitation, communication media may include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, radio frequency (RF), infrared, and other wireless media”} configured to receive a request to store {See Lervik, [0035], wherein this reads over “Method 200 begins at operation 202, where a user profile may be selected from a profile store (e.g., profile store 110 in FIG. 1).  In an example, a user profile may be selected based on one or more criteria, such as how recently the profile was updated or based on alphabetical order, among other criteria”} a skill that a user claims to have previously acquired {See Rathod, [0075], wherein this reads over “The profile data 211 accessed at operation 520 can include an endorsement 212 of a member skill, a recommendation 213 of the member, and the member's years of experience, location, job title, position in current company, projects completed with the company, current projects, published papers, patents, school, education information, portfolio, certifications, awards, and so on. As previously mentioned, the endorsement 212 or the recommendation 213 can be received from another member of the online social network 210. The other member can have a first-degree connection with the member”}; and
a processor {See Lervik, [0062], wherein this reads over “In a basic configuration, the computing device 500 may include at least one processing unit 502 and a system memory 504.”} configured to temporarily store the skill in a temporary data structure of a database {See Lervik, [0022], wherein this reads over “In an example, the service may cache at least a part of a user profile stored by the unified profile service, or the service may access information from the user profile service as-needed, or a combination thereof”; and [0026], wherein this reads over “In other examples, attributes may be inferred based on one or more external sources, such as public information or information from a social network, among other sources”},
identify an entity that previously provided the skill to the user {See Rathod, [0079], wherein this reads over “In some instances, the expert recommendation process 206 can verify the level of knowledge of an expert. By using the profile data 211, the internal data, or the third-party data, the expert recommendation process 206 can validate and verify skills listed on the member profile page. For example, the expert recommendation process 206 can verify an expert based on the endorsement 212 or the recommendation 213 associated with the member”},
determine whether one or more blockchain peers {See Sloane, [0039], wherein this reads over “FIG. 2 is a symbol diagram illustrating a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention.”; and [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes” and “Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”; and [0045], wherein this reads over “In other embodiments, the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.”} associated with the entity have endorsed that the user previously acquired possession {See Rathod, [0077], wherein this reads over “Additionally, the expert recommendation process 206 can access internal data from the employer database 120, and third-party data from the third-party database 125. For example, the third-party data and the internal data regarding the expertise of a member can be accessed from other online social networks, internal employee directory profiles, published articles, published projects, internal repositories, online tutorial websites, publications, patents, or technical groups”; and [0079], wherein this reads over “the expert recommendation process 206 can verify the level of knowledge of an expert. By using the profile data 211, the internal data, or the third-party data, the expert recommendation process 206 can validate and verify skills listed on the member profile page. For example, the expert recommendation process 206 can verify an expert based on the endorsement 212 or the recommendation 213 associated with the member”}, and,
in response to a determination that the predetermined amount of blockchain peers have endorsed that the user previously acquired possession of the skill, transfer the skill from the temporary data structure to a blockchain {See Sloane, [0039], wherein this reads over “FIG. 2 is a symbol diagram illustrating a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention.”; and [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes” and “Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”; and [0045], wherein this reads over “In other embodiments, the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.” That is, Sloane would read upon the modification and/or transfer of data in response to a determination regarding endorsement being made; and Lervik, [0039], wherein this reads over “At operation 210, the determined attribute may be associated with the inferred user profile.  In an example, associating the attribute with the inferred user profile may comprise storing the attribute of the user profile associated as part of the inferred user profile”.  That is, Lervik would read upon the skill-based attribute.}.  
Lervik is directed to the invention of user profile aggregation and inference generation via attribute authentication.
Lervik fails to expressly disclose the claimed feature of “a skill that a user claims to have previously acquired.”  Rathod is directed to the invention of verification using member data.  Specifically, Rathod discloses that “[t]he profile data 211 accessed at operation 520 can include an endorsement 212 of a member skill, a recommendation 213 of the member, and the member's years of experience, location, job title, position in current company, projects completed with the company, current projects, published papers, patents, school, education information, portfolio, certifications, awards, and so on” and that “the endorsement 212 or the recommendation 213 can be received from another member of the online social network 210.”  See Rathod, [0075].  Wherein Rathod discloses “a member skill” may be included with the profile data, it would have been obvious to one of ordinary skill in the art to improve the prior art of Lervik with that of Rathod for the predictable result of a system wherein the user profiles of Lervik further include the specific profile data such as a member skill or member’s years of experience as disclosed by Rathod.
Additionally, Lervik fails to disclose the claimed feature of “identify an entity that previously provided the skill to the user.”  Rathod discloses that “the expert recommendation process 206 can verify the level of knowledge of an expert” and “by using the profile data 211, the internal data, or the third-party data, the expert recommendation process 206 can validate and verify skills listed on the member profile page.”  See Rathod, [0079].  That is, Rathod discloses that “profile data” or “third-party data” may be utilized to validate and verify skills on a member profile page.  It is noted that Rathod further discloses that “the third-party data and the internal data regarding the expertise of a member can be accessed from other online social networks, internal employee directory profiles, published articles, published projects, 
The combination of Lervik and Rathod fails to expressly disclose “determine whether one or more blockchain peers associated with the entity have endorsed that the user previously acquired possession.”  That is, while Rathod discloses the identification and verification of user skills using third-party data, the combination of Lervik and Rathod fails to disclose the feature of “blockchain peers.”  Sloane is directed to the invention of using a distributed ledger to manager user entitlements.  Specifically, Sloane discloses a distributed electronic ledger system wherein “the distributed ledger 220 may be a blockchain.”  See Sloane, [0039].  Additionally, Sloane discloses that “a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention” and that “[e]ach node 210 may be a computing device, which may be in operative communication with the other nodes 210 over a network.”  See Sloane, [0039].  Furthermore, with regards to “a distributed ledger,” Sloane discloses that “data records pertaining to provisioned entitlements are stored on a distributed ledger (e.g., on a blockchain)” such that “different resource access managers of the information system function as nodes of the system.”  See Sloane, [0035].  Wherein Sloane discloses that network of nodes for validating records in a blockchain, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Lervik and Rathod with that of Sloane for the predictable result of a system wherein the nodes of the distributed ledger (i.e. one or more blockchain peers) are associated with the members of Rathod.  Accordingly, utilizing the validation features of Rathod, the combination of Lervik, Rathod, and Sloane would read upon the claimed feature of “determine whether one or more blockchain peers associated with the entity have endorsed that the user previously acquired possession.”

As per dependent claims 2, 10, and 18, Lervik, in combination Rathod and Sloane, discloses:
The computing system of claim 1, wherein the skill comprises one or more of a training, an education, and a certification that is learned via one or more of work, school, and a certification program {See Lervik, [0024], wherein this reads over “For example, a user may have a work user profile associated with a work persona type and a personal user profile associated with a personal persona type.  The work user profile may comprise business contact information (e.g., a work phone number, a work email address, a work mailing address, etc.) and other business attributes (e.g., a job title, a manager, a subordinate employee, a professional profile picture, etc.).”}, and the processor is configured to determine whether a predetermined amount of blockchain peers have verified possession of the one or more of the training, the education, and the certification by the user {See Sloane, [0039], wherein this reads over “FIG. 2 is a symbol diagram illustrating a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention.”; and [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes” and “Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”}. 
Sloane is directed to the invention of using a distributed ledger to manager user entitlements.  Specifically, Sloane discloses that “a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some 
As per dependent claims 3, 11, and 19, Lervik, in combination Rathod and Sloane, discloses:
The computing system of claim 1, wherein the request comprises a request to update a previously stored skill {See Lervik, [0052], wherein this reads over “In some examples, the received attribute update request may comprise an indication relating to one or more user profiles that should be updated.”} stored on the blockchain with a modification to the previously stored skill {See Sloane, [0039], wherein this reads over “FIG. 2 is a symbol diagram illustrating a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention.”; and [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes” and “Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”; and [0045], wherein this reads over “In other embodiments, the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.” That is, Sloane would read upon the modification and/or transfer of data in response to a determination regarding endorsement being made}. 
As per dependent claims 5 and 13, Lervik, in combination Rathod and Sloane, discloses:
The computing system of claim 1, wherein, in response to two blockchain peers endorsing different versions of the skill being possessed by the user, previously stored consensus parameters {See Sloane, [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes.  Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”; and [0045], wherein this reads over “In other embodiments, the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.” That is, Sloane discloses a system wherein a distributed ledger is updated only when a consensus is met.  Wherein a consensus is not met (i.e. an endorsement by two blockchain peers of differing versions, Sloane would provide that a distributed ledger is not updated and the previous account of said distributed ledger is maintained (i.e. previously stored consensus parameters dictate).}. 
As per dependent claims 6 and 14, Lervik, in combination Rathod and Sloane, discloses:
The computing system of claim 1, wherein the skill comprises a plurality of skills, and, in response to another skill among the plurality skills not being verified by a blockchain peer, the non-verified skill is prevented from transfer to the blockchain {See Sloane, [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes.  Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”}.
As per dependent claims 7 and 15, Lervik, in combination Rathod and Sloane, discloses:
The computing system of claim 1, wherein the transferred and verified skill is stored in a data block among a hash-linked chain of data blocks that respective verified skills possessed by a plurality of users {See Sloane, [0048], wherein this reads over “The block header 310 may include various types of metadata regarding the block data 330.  In some embodiments, the block header 310 may include a root hash 340, which is a hash derived from the block data 330”}. 
As per dependent claims 8 and 16, Lervik, in combination Rathod and Sloane, discloses:
The computing system of claim 1, wherein the skill comprises a length of employment {See Rathod, [0075], wherein this reads over “The profile data 211 accessed at operation 520 can include an endorsement 212 of a member skill, a recommendation 213 of the member, and the member's years of experience, location, job title, position in current company, projects completed with the company, current projects, published papers, patents, school, education information, portfolio, certifications, awards, and so on”}, and the processor is configured to determine whether a predetermined amount of blockchain peers have verified the length of employment by the user {See Sloane, [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes.  Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”}. 
As per dependent claim 21, Lervik, in combination Rathod and Sloane, discloses:
The computing system of claim 1, wherein the one or more blockchain peers correspond to at least one of an organization where the user obtained the skill, an organization that provided a certificate for the skill, an organization that tested the user for possession of the skill, and an educational organization where the user learned the skill. {See Rathod, [0075], wherein this reads over “The profile data 211 accessed at operation 520 can include an endorsement 212 of a member skill, a recommendation 213 of the member, and the member's years of experience, location, job title, position in current company, projects completed with the company, current projects, published papers, patents, school, education information, portfolio, certifications, awards, and so on”}.
Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lervik, in view of Rathod and Sloane, and in further view of Nation et al, USPGPUB No. 2019/0370358, filed on 29 May 2018, and published on 5 December 2019.
As per dependent claims 4, 12, and 20, Lervik, in combination with Rathod, Sloane, and Nation, discloses:
The computing system of claim 1, wherein the temporary data structure comprises a temporary blockchain and blockchain comprises a permanent blockchain which is distinct from the temporary blockchain {See Nation, [0042], wherein this reads over “blockchain 308 can include a database (e.g., separate from the confidential data store of database 306) which stores the current "state of the world" for the blockchain, where this state of the world is updated whenever transactions are added to the ledger”}. 
As per the claimed feature of “[t]he temporary data structure comprises a temporary blockchain database and the primary data structure comprises a permanent blockchain database which is distinct from the temporary blockchain database,” the prior art combination of Lervik, Rathod, and Sloane fails to .

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because of the newly cited prior art combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ford, USPGPUB No. 2018/0332063.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Paul Kim/
Examiner
Art Unit 2152



/PK/